 



Exhibit 10.29
ADDENDUM
TO
RESTRICTED STOCK UNIT AWARD AGREEMENT
     The following provisions are hereby incorporated into, and are hereby made
a part of, that certain Restricted Stock Unit Award Agreement (the “RSU
Agreement”) by and between Broadcom Corporation, a California corporation (the
“Corporation”), and Eric K. Brandt (“Recipient”) evidencing a restricted stock
unit award granted this day to Recipient (the “RSU Award”) under the terms of
the Corporation’s 1998 Stock Incentive Plan, as amended and restated (the
“Plan”). The provisions of this Addendum shall be effective immediately.
     Recipient has entered into an employment agreement with the Corporation
pursuant to the terms of that certain letter from the Corporation dated
March 11, 2007 (the “Letter Agreement”). The purpose of this Addendum is to
supplement the terms of the RSU Agreement so that those terms conform to the
special benefits to which Recipient will become entitled pursuant to the terms
of the Letter Agreement.
     All capitalized terms in this Addendum, to the extent not otherwise defined
herein, shall have the meanings assigned to them in the Letter Agreement,
including Appendix II thereto.
SPECIAL BENEFIT
     1. If an Event should occur during the Term the Retention Program set forth
in Appendix II to the Letter Agreement is in effect, and within nine (9) months
after that Event, either the Corporation terminates the Recipient’s employment
other than for Cause or Disability, or Recipient terminates his employment with
the Corporation for Good Reason, then to the extent the RSU Award is at that
time outstanding Recipient shall be credited with an additional twenty-four
(24) months of employment with the Corporation for purposes of the vesting
schedule in effect for the RSU Award so that Recipient shall be immediately
vested in the RSU Award to the same extent as if Recipient had completed an
additional twenty-four (24) months of employment with the Corporation prior to
the Date of Termination.
     2. If Recipient’s employment is terminated by reason of death or
Disability, then Recipient shall, immediately on the Date of Termination, become
fully vested in the RSU Award.
     3. To the extent any of the benefits provided pursuant to this Addendum
shall be deemed to constitute a parachute payment under Section 280G of the
Internal Revenue Code, then those benefits shall be subject to the parachute
payment limitation provisions of the Letter Agreement.
     4. In no event shall Recipient be entitled to any benefits pursuant to this
Addendum unless (i) Recipient shall have executed and delivered to the
Corporation the separation agreement required under Paragraph 12 of Appendix II
to the Letter Agreement and (ii) Recipient is in material compliance with his
obligations to the Corporation pursuant to his Confidentiality and Invention
Assignment Agreement during and subsequent to Recipient’s employment.

 



--------------------------------------------------------------------------------



 



     5. To the extent the provisions of this Addendum conflict with the
provisions of the Restricted Stock Unit Award Agreement, the provisions of this
Addendum shall be controlling.
     6. Except to the extent modified by this Addendum, all the terms and
conditions of the Restricted Stock Unit Award Agreement shall continue in full
force effect.
     IN WITNESS WHEREOF, BROADCOM CORPORATION has caused this Addendum to be
executed by its duly-authorized officer, and Recipient has executed this
Addendum, all as of the Effective Date specified below.

            Broadcom Corporation
            By: Scott A. McGregor      Title:   President and Chief Executive
Officer     

            RECIPIENT
            Eric K. Brandt           

EFFECTIVE DATE: ___________ __, 200__

 